ORDER

PER CURIAM.
Appellant Cleveland L. Jackson appeals from the judgment entered after a jury trial in the Circuit Court of St. Louis City convicting him of two counts of first-degree murder, two counts of armed criminal action, one count of first-degree robbery, and one count of first-degree assault.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. No precedential or jurisprudential purpose would be served by an extended opinion reciting detailed facts and restating principles of law. We have, however, provided the parties with a memorandum opinion for their exclusive use detailing the reasons for this decision. The judgment is affirmed pursuant to Rule 30.25(b).